                                                         ^~~~\
                                                        c-/r
DOCKET No.                                                               DEFENDANT                                                y.f /:.,.




                                                                  r^- DEF.'S COUNSEL
                                       --•a



AUSA                                      ^
                                                                         D RETAINED D FEDERAL DEFENDERS ^CJA 'D PRESENTMENTONI
                                     INTERPRETER NEEDED
                                                                                      a DEFENDANT WAIVES PRETRIAL REPORT

  Rule 5 d Rule 9 ORule5(c)(3) a Detention Hrg. DATE OF ARREST                                                         Q VOL. SURR,
                                                  TIME OF ARREST                                                       Q ON WRIT
a Other:                                          TIME OF PRESENTMENT


                                                                 BAIL DISPOSITION
                                                                                                                        D SEE SEP. ORDER
   )ETENTION ON CONSENT W/0 PREJUDICE      a DETENTION: RISK OF FLIGHT/DANGER D SEE TRANSCRIPT
a DETENTION HEARING SCHEDULED FOR:
a AGREED CONDITIONS OF RELEASE
a DEF. RELEASED ON OWN RECOGNIZANCE
D$ PRB D FRP
D SECURED BY $_             CASH/PROPERTY:
a TRAVEL RESTRICTED TO SDNY/EDNY/
0 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
a SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

a PRETRIAL SUPERVISION: D REGULAR D STRICT D AS DIRECTED BY PRETRIAL SERVICES
a DRUG TESTING/TREATMT AS DIRECTED BY PTS D MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
a DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OP DRUG TESTING/TREATMENT

D HOME INCARCERATION D HOME DETENTION D CURFEW D ELECTRONIC MONITORING D GPS
a DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORmG, AS DETERMINED BY PRETRIAL SERVICES

a DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] D DEF. TO CONTINUE OR START EDUCATION PROGRAM
D DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

a DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
D DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
                                                .; REMAINING CONDITIONS TO BE MET BY:

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:
                                                                                                                                              .-irl"




                                5^            ( S ^r$                          ^i^C^t-            t^             ^^^r'"'


                                                                                \^J
                                ^•roc^e c>;            -V
                                                                       '^«^-
                                                                         '^



a DEF. ARRAIGNED; PLEADS NOT GUILTY                        D CONFERENCE BEFORE D.J. ON
a DEP. WAIVES INDICTMENT
D SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(c)(3} Cases:
a IDENTITY HEAMNG WAIVED                                               D DEFENDANT TO BE REMOVED
D PRELIMINARY HEARING IN SDNY WAIVED                                   D CONTROL DATE FOR REMOVAL:


PRELIMINARY HEARING DATE:


DATE:
                                                                                            STATES MAGISTRATE JUDGE, S.D.N.Y.
WHITE (original) - COURT FILE          )INK - U.S. ATTORNEY'S OFFICE             fELLOW - U.S. MARSHAL GREEN- PRETRIAL SERVICES AGENCY
Rev'd2016 IH-2
